Case 8:19-bk-O9605-MGW Doci17 Filed 11/08/19 Page1of14

United States Bankruptcy Court
Middle District of Florida
Alvaro Ramos
Inte Laurie Ann Ramos ' oe Case No, _8:19-bk-09605 _
Debtor(s) Chapter 7

AMENDED
DECLARATION CONCERNING DEBTOR'S SCHEDULES

DECLARATION UNDER PENALTY OF PERJURY BY INDIVIDUAL DEBTOR

I declare under penalty of perjury that I have read the foregoing Summary of Schedeules, Schedule A/B
and Schedule C, consisting of _11 page(s), and that they are true and correct to the best of my knowledge,
information, and belief.

Date November 8, 2019 _ Signature /s/ Alvaro Ramos
Alvaro Ramos
Debtor

Date November 8, 2019 | ee Signature /s/ Laurie Ann Ramos
Laurie Ann Ramos
Joint Debtor

Penalty for making a false statement or concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
18 U.S.C. 8§ 152 and 3571.

Software Copyright (c) 1986-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8:19-bk-O9605-MGW Doci17 Filed 11/08/19 Page 2 of 14

Fillin this information to identify your case:

 

 

‘Debtor 4 Alvaro Ramos a oe ; ; oe
FirstName Middle Name ~ LastName - |

Debtor 2 Laurie Ann Ramos a

(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA

Case number 8:19-bk-09605
(if known) . H Check if this is an
amended filing

 

Official Form 106Sum

Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 

Summarize Your Assets

Your assets
Value of what you own

1. Schedule A/B: Property (Official Form 106A/B)

 

ta. Copy line 55, Total real estate, from Schedule A/B..........cecececessesssseeseseseseseensuseesereseeesesssssesscacscsnensssvsnsusasecaseveveees S$ 578,646.00
1b. Copy line 62, Total personal property, from Schedule A/B..........ccccccccsssesesesesesessssescscsesseseosvevececnessencnanesseevevesacaens $e 20,229.50
ic. Copy line 63, Total of all property on Schedule A/B........ccssesccccsccsessssssesescsssenssocscerseusersveneuseseectesesscssssevasceacceees $ ___ 598,875.50
[EGE Summarize Your Liabilities oe _ = _ oo
Your liabilities

Amount you owe

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

 

 

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D... $ - 454,01 6.00
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)

3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.......c.ccccccccseseeeeeeee $ _ __ 9.00

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F.....ceecseeeeeeees $ 169,661.26

|

Your total liabilities $ 623,677.26 |
| —s =
[EGER Summarize Your Income and Expenses a _ - _

4. Schedule I: Your Income (Official Form 1061)
Copy your combined monthly income from line 12 of ScheQule bus... ecescseceeesseeseseseceecseseseseserenerensassnsvsssessssusserens $ — 352.00
5. Schedule J: Your Expenses (Official Form 106J)

Copy your monthly expenses from line 22c of Schedule U........essssecscessesecescesesestestenssssssesscneacessssnsasecescerses $ 6,089.56

Answer These Questions for Administrative and Statistical Records _

6. Are you filing for bankruptcy under Chapters 7, 11, or 137
No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

M Yes
7. What kind of debt do you have?

i Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

[] Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8:19-bk-0O9605-MGW Doci17 Filed 11/08/19 Page 3 of 14

Debtor’ Alvaro Ramos
Debtor 2 Laurie Ann Ramos en Case number (if known) 8:19-bk-09605

the court with your other schedules.

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. __ 2,172.50
9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:
Total claim
From Part 4 on Schedule E/F, copy the following:
9a. Domestic support obligations (Copy line 6a.) $ ; _ 0.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ 0.00
Qc. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ —————si.00
9d. Student loans. (Copy line 6f.) $ 0.00
9e. Obligations arising out of a separation agreement or divorce that you did not report as
priority claims. (Copy line 6g.) oe 0.00
Qf, Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) 1S 0.00
Qg. Total. Add lines 9a through 9f. $ si 0.00
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8:19-bk-0O9605-MGW Doci17 Filed 11/08/19 Page 4 of 14

Fillin this information to identify your case and this filing:

 

Debtor 1 Alvaro Ramos a —

FirstName Middle Name Last Name ~ |
Debtor 2 Laurie Ann Ramos _ ee ee
(Spouse, if filing) First Name Middle Name Lasl Name |

United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA

Case number 8:19-bk-09605 M@ Check if this is an
Le ge SS cy ee amended filing

Official Form 106A/B
Schedule A/B: Property 12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1, Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

01 No. Go to Part 2.
WB Ves. where is the property?

1.1 What is the property? Check ail that apply
19050 SW 284 Street

 

 

 

 

pte en tae ee Hl Single-family home Do not deduct secured claims or exemptions. Put
Street address, if available, or other description “nit biitld; the amount of any secured claims on Schedule D
Dupl Iti-
oO plex enmulrcnkt pallzing Creditors Who Have Claims Secured by Property
Condominium or cooperative
Oo
0 Manufactured or mobile home
Current value of the Current value of the
Homestead FL 33030 O Land entire property? portion you own?
City State ZIP Code C1 Investment property $385,000.00 = «$385,000.00
(1 Timeshare ’ 5
oO Describe the nature of your ownership interest
Other __..... (such as fee simple, tenancy by the entireties, or
Who has an interest in the property? Check one a life estate), if known.
C1 bebtor 4 only
Debtor 2 only
County oO
Rep lon lane Denier 2onky o Check if this is community property
Oo At least one of the debtors and another (see instructions)
Other information you wish to add about this item, such as local
property identification number:
Residence:
Official Form 106A/B Schedule A/B: Property page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor 1
Debtor 2

Describe Your Vehicles

Case 8:19-bk-O9605-MGW Doci17 Filed 11/08/19 Page 5of 14

Alvaro Ramos
Laurie AnnRamos

Case number (if known) 8:19-bk-09605

if you own or have more than one, list here:

1620 Curlew Road

Street address, if available, or other description

Dunedin FL 34698-9263
City State ZIP Code
Pinellas

County

What is the property? Check all that apply

Single-family home

oO Duplex or multi-unit building

oO Condominium or cooperative

(1 Manufactured or mobile home

1 Land

(Investment property

[1 Timeshare

O Other
Who has an interest in the property? Check zie

O pebtor 1 only

D1 Debtor 2 only

HE Debtor 1 and Debtor 2 only

C1 Atleast one of the debtors and another

Do not deduct secured claims or exemptions. Pul
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

_ $193,646.00

Current value of the
entire property?

$193,646.00
Describe the nature of your ownership interest

(such as fee simple, tenancy by the entireties, or
a life estate), if known,

Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

 

|
$578,646.00
oo od

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

Who has an interest in the property? Check one
OD Debtor 4 only
BB debtor 2 only

OO Debtor 1 and Debtor 2 only
DC Atleast one of the debtors and another

D1 Check if this is community property
(see instructions)

 

OO No
Yes
3.1 Make: Suburban
Model: Chevrolet
Year: 2009
Approximate mileage: 94800
Other information: ; _ -
_ Vehicle:
L. _ |
3.2. Make: JEEP — oe —
Mode: CHEROKEE
Year: 2016
Approximate mileage: _ 87110
Other information: __ :
Vehicle:
{ 3 J

 

Official Form 106A/B
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Who has an interest in the property? Check one

a Debtor 1 only

O Debtor 2 only

CO Debtor 1 and Debtor 2 only

CO At least one of the debtors and another

D1 Cheek if this is community property
(see instructions)

Schedule A/B: Property

Do rot deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D
Creditors Who Have Ciaims Secured by Property

Current value of the
portion you own?

Current value of the
entire property?

_38,000/00. ee S00.

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Ciaims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

$10,000.00 __—$10,000.00

page 2

Best Case Bankruptcy
Case 8:19-bk-O9605-MGW Doci17 Filed 11/08/19 Page 6 of 14

Debtor1 Alvaro Ramos

Debtor2 Laurie Ann Ramos _ Case number (if known) 8:19-bk-09605

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

BNno
0D Yes

$18,000.00

5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
pages you have attached for Part 2. Write that MUMber Nere...........cccsscscsssessecscusesseseeeseserceesseseeaseneeeenrennnaanes =>

Describe Your Personal and Household Items

Do you own or have any legal or equitable interest in any of the following items? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.
6. Household goods and furnishings

Examples: Major appliances, furniture, linens, china, kitchenware

CO No
Wl Yes. Describe.....

‘Household: FURNITURE ETC _ . / $800.00.

7. Electronics
Examples; Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
including cell phones, cameras, media players, games
ONo

Yes. Describe...

“Electronics: LAPTOPS IPADS TVS" _ $350.00

8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
other collections, memorabilia, collectibles

0 No
@ Yes. Describe...
Collectibles: NONE

9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools:
musical instruments
ONo

I Yes. Describe...

 

____ $0.00

 

‘Sports-Hobby:NONE

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

ONo
yes. Describe.....

 

| Firearms: NONE :

____ $0.00

 

11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

CO No
I Yes. Describe.....

Official Form 106A/B Schedule A/B: Property page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8:19-bk-O9605-MGW Doc17 Filed 11/08/19 Page 7 of 14

Debtor 1 Alvaro Ramos

 

 

 

Debtor2 LaurieAnnRamos oe oo Case number (ifknown) 8:19-bk-09605
Clothes: ATTIRE - ; $50.00
12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
C1 No
B® Yes. Desoribe.....
Jewelry: WEDDING RINGS WATCHES _ se __ $100.00

13. Non-farm animals
Examples: Dogs, cats, birds, horses

0 No
I Yes. Describe...

 

_Animals: DOGS 2

14. Any other personal and household items you did not already list, including any health aids you did not list
B No

O Yes. Give specific information...

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that number here ............:scscsssssscesceeessssesessnsnenssnneersarsessesersenanssnaaees ;

tea Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the following? ,

$1,300.00 |

Current value of the
portion you own?

Do not deduct secured
claims or exemptions

16. Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

Hi No

17. Deposits of money
Examples: Checking, savings, or other financial accounts: certificates of deposit; shares in credit unions, brokerage houses, and other similar

institutions. If you have multiple accounts with the same institution, list each.

 

 

 

 

 

 

1 No
WV eS.. 0 coccccccccseeseeees Institution name:
17.1. Checking Checking Account: TIAA - ae $313.00
172. Savings Savings Account: ACHEIVA $101.75
Certificate of
17.3. Deposit Other: cd oe ; $514.75
18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts
HNo
OD VeScocccccccccccscece Institution or issuer name:
Official Form 106A/B Schedule A/B: Property page 4

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8:19-bk-O9605-MGW Doci17 Filed 11/08/19 Page 8 of 14

Debtor1 Alvaro Ramos

Debtor2 _ Laurie Ann Ramos _ Case number {if known) 8:19-bk-09605

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
joint venture

HNo

Yes. Give specific information about them.............0.....
Name of entity: % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

BNo

0 Yes. Give specific information about them
Issuer name:

21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

BH No

O Yes. List each account separately.
Type of account: Institution name:

22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others

BNo

CD Yes. cocccecceeeee Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

HNo
CD Yes... Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b){1).

BNo
DD Yes...ccccccce. Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
B No

C1 Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: |Internet domain names, websites, proceeds from royalties and licensing agreements

BNno
O Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

HB No

C1 Yes. Give specific information about them...

Money or property owed to you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions

28. Tax refunds owed to you
BNo

0 Yes. Give specific information about them, including whether you already filed the returns and the tax years.......

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

BNo
QO Yes. Give specific information......

Official Form 106A/B Schedule A/B: Property page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8:19-bk-O9605-MGW Doci17 Filed 11/08/19 Page 9 of 14

Debtor1 Alvaro Ramos
Debtor2 LaurieAnnRamos 7 Case number (ifknown) 8:19- bk-09605

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
benefits; unpaid loans you made to someone else

BNo

OO Yes. Give specific information..

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

BI No

C1 Yes. Name the insurance company of each policy and list its value.
Company name: Beneficiary: Surrender or refund
value:

32. Any interest in property that is due you from someone who has died
If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because

someone has died.
HNo

C] Yes. Give specific information..

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

BNo

CJ] Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
BNo
C1 Yes. Describe each claim.........

35. Any financial assets you did not already list
HBNo

0 Yes. Give specific information..

—

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here... ce cS ace ada ENTE RENCANaSSTaN UGS RENNER ATHENA EE ATI TR OMRNTIN ei $929.50

| Part 5: | Describe Any Business-Related Property You Own or Have an Interest | In. List any real estate in Part 1

37. Do you own or have any legal or equitable interest in any business-related property?
BB No. Go to Part 6.
DO Yes. Go to line 38.

isrligaa) Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
BB No. Go to Part 7.
C1 Yes. Go to line 47.

Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

BNo

CO Yes. Give specific information.........

54. Add the dollar value of all of your entries from Part 7. Write that number here ......cssssseeeseeresereeeseenes $0.00

Official Form 106A/B Schedule A/B: Property page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8:19-bk-0O9605-MGW Doci7_ Filed 11/08/19 Page 10 of 14

Debtori1 Alvaro Ramos

Debtor2 LaurieAnnRamos = ——s—“‘“‘“‘<;s™~™~—~™ Case number (ifknown) 8:19-bk-09605
EEE) List the Totals of Each Part of this Form BS ; 7

55; Part? Total Peal @State, MAG 2: sacciscsvccccievisisevevevanecesvsceinansecavessiansvisvascevnsenerteveevasvenccaeveamnnvsasessecmuavtencesacemncns a $578,646.00

56. Part 2: Total vehicles, line 5 _ $18,000.00

57. Part 3: Total personal and household items, line 15 __ $1,300.00:

58. Part 4: Total financial assets, line 36 _ _ $929.50

59. Part 5: Total business-related property, line 45 ; $0.00

60. Part 6: Total farm- and fishing-related property, line 52 _ $0.00

61. Part 7: Total other property not listed, line 54 + $0.00

62. Total personal property. Add lines 56 through 61... $20,229.50 Copy personal property total _ $20,229.50

=

63. Total of all property on Schedule A/B. Add line 55 + line 62 $598,875.50

Official Form 106A/B Schedule A/B: Property page 7

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankrupicy
Case 8:19-bk-0O9605-MGW Doci7_ Filed 11/08/19 Page 11 of 14

Fill in this information to identify your case:

 

Debtor 1 Alvaro Ramos

First Name ~
Debtor 2 _Laurie Ann Ramos _
(Spouse if, filing) First Name

United States Bankruptcy Court for the:

Case number
(if known)

8:19-bk-09605

“Middle Name —

Middle Name

MIDDLE DISTRICT OF FLORIDA

Last Name

LastName

 

Official Form 106C

Schedule C: The Property You Claim as Exempt

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and

case number (if known).

Wi Check if this is an
amended filing

4/19

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited

to the applicable statutory amount.

 

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

0 You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on

Schedule A/B that lists this property

1620 Curlew Road Dunedin, FL
34698-9263 Pinellas County
Line from Schedule A/B: 1.2

Household: FURNITURE ETC
Line from Schedule A/B: 6.1

Electronics: LAPTOPS IPADS TVS

Line from Schedule A/B: 7.1

Current value of the
portion you own

Copy the value from
Schedule A/B

$193,646.00

$800.00

$350.00

 

Clothes: ATTIRE
Line from Schedule A/B: 11.1

Jewelry: WEDDING RINGS
WATCHES
Line from Schedule A/B: 12.1

Official Form 106C

$50.00

$100.00

Amount of the exemption you claim

Check only one box for each exemption

a oo ($0.00,

1 100% of fair market value, up to
any applicable statutory limit

a $800.00

O 100% of fair market value, up to
any applicable statutory limit

= —__ $350.00

C1 400% of fair market value, up to
any applicable statutory limit

 

a $50.00

OC 100% of fair market value, up to
any applicable statutory limit

Oo $100.00

O 100% of fair market value, up to
any applicable statutory limit

Schedule C: The Property You Claim as Exempt

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Specific laws that allow exemption

Fla. Const. art. X, § 4(a)(1);
Fla. Stat. Ann. §§ 222.01 &
222.02

Fla. Const. art. x§ A(a)(2)

Fla. Const. art. X, § 4(a)(2)

Fla. Const. art. X, § 4(a)(2)

 

Fla. Const. art. X, § 4(a)(2)

page 1 of 2
Best Case Bankruptcy
Case 8:19-bk-0O9605-MGW Doci7_ Filed 11/08/19 Page 12 of 14

Debtor 1 Alvaro Ramos

Debtor2 Laurie Ann Ramos | - ; _ Case number (if known) 8:1 9-bk-09605 oe
Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own

Copy the value from Check only one box for each exemption
Schedule A’B
Checking: Checking Account: TIAA $313.00 $313.00 Fla. Const. art. X, § 4(a)(2)

Line from Schedule A/B: 17.1 ——
C) 100% of fair market value, up to
any applicable statutory limit

Savings: Savings Account: ACHEIVA $101.75 $101.75 Fla. Const. art. X, § 4(a)(2)
Line from Schedule A/B: 17.2 Sa _

 

C1 100% of fair market value, up to
any applicable statutory limit

 

 

$285.25 Fla. Const. art. X, § 4(a)(2)

Certificate of Deposit: Other: cd $514.75
Line from Schedule A/B: 17.3 $n res ---
OO 400% of fair market value, up to
any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

BH No
[C] Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

O No
O Yes
Official Form 106C Schedule C: The Property You Claim as Exempt page 2 of 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8:19-bk-09605-MGW Doci7_ Filed 11/08/19

Label Matrix for local noticing
113:-8

Case 8:19-bk-09605-MGW

Middle District of Florida
Tampa

Tue Nov 5 11:37:28 EST 2019
BRST

PO Box 3476

Greenville, SC 29602-3476

Capital One Auto Finance, a division of Capi
PO Box 60511
City Of Industry CA 91716, CA 91716-0511

Credit Management Company
2121 Noblestown Road
Pittsburg, PA 15205-3956

Flagstar Bank
5151 Corporate Drive
Troy, MI 48098-2639

Lowes
pob965005
orlando, FL 32896-0001

(p) SCRATCH FINANCIAL INC
ATIN CATHY MORSE COMPLIANCE
225 § LAKE AVE

SUITE 250

PASADENA CA 91101-4895

Synchrony Bank Care Credit
pob 965036
orlando, FL 32896-5036

credit collections services
pob 9134
needham, MA 02494-9134

montgomery ward
1112 7 avenue
monroe, WI 53566-1364

Capital One Auto Finance, c/o AIS Portfolio
4515 N Santa Fe Ave. Dept. APS
Oklahoma City, OK 73118-7901

CHRYSLER FINANCIAL
POB 660335
DALLAS, TX 75266-0335

Capital One Mastercard
pob 30285
salt lake city, UT 84130-0285

Edward Deutscher

c/o Abdul Dalal, Esq

111 N. Pine Island Road

Suite 103

Fort Lauderdale, FL 33324-1836

Home Depot /Citibank
pob 6497
sioux falls, SD 57117-6497

NOVAD

2401 NW 23rd Street

Suite 1Al

Oklahoma City, OK 73107-2448

Seventh Avenue
1112 7 avenue
monroe, WI 53566-1364

Synchrony Bank Mattress Firm
pob 965036
orlando, FL 32896-5036

fingewrhut
6250 Ridgewood Road
st cloud, MN 56303-0820

synchrony bank Ashley Furniture
pob 965036
orlando, FL 32896-5036

Page 13 of 14

Affirm iNC
650 California Avenue
San Francisco, CA 94108-2716

Capital One Auto
7933 PRESTON BLVD
plano, TX 75024-2359

Credit Management
2121 Noblestown Road
Pittsburgh, PA, PA 15205-3956

First Bankcard
pob 2557
omaha, NE 68103-2557

Lending Point
1201 ROBERTS ROAD
KENNESAW, GA 30144-3612

Regions Bank
1900 Fifth Ave North
Birmingham, AL 35203-2670

Swiss Colony/Ginnys
1112 7 avenue
monroe, WI 53566-1364

United States Trustee - TPA7/13
Timberlake Annex, Suite 1200
501 E Polk Street

Tampa, FL 33602-3949

finwise bank
4150 international plaza ste 300
ft worth, TX 76109-4819

synchrony bank walmart mastercard
pob 965024
orlando, FL 32896-5024
Case 8:19-bk-O9605-MGW Doci7_ Filed 11/08/19 Page 14 of 14

Alvaro Ramos Christine L Herendeen Laurie Ann Ramos
1620 Curlew Road PO Box 152348 1620 Curlew Road
Dunedin, FL 34698-9263 Tampa, FL 33684-2348 Dunedin, FL 34698-9263

Shawn M Yesner

Yesner Law, P.L.

2753 State Road 580 Ste 202
Clearwater, FL 33761-3345

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g) (4).

Scratchpay End of Label Matrix
225 s LAKE AVENUE #250 Mailable recipients 33
Pasadena, CA 91101 Bypassed recipients 0

Total 33
